Wilde, J.
This is a bill in equity to redeem two mortgages, made by Crocker Nye, deceased, one to Elizabeth Waldo, and one to the Massachusetts Hospital Life Insurance Company, in both of Avhich mortgage deeds, Dulcena Nye *138one of the defendants, and the wife of said Crocker, duly released her right of dower. These two mortgages, after the death of the mortgagor, were duly assigned to John S. Nye, the other defendant; and it is admitted that the plaintiff is the lawful owner of the equities of redemption, and has a right to redeem, by paying the mortgage debts. The defendants deny his right to the assignment of the mortgages, on the ground that the said John S. Nye has made a valid assignment of dower to the said Dulcena, at a time when, from the long delay of the plaintiff to redeem the mortgages, they had no reason to suppose that he ever intended so to do. But this delay to pay the mortgages cannot affect the plaintiff’s right to redeem. Nothing but a foreclosure of the mortgages could defeat that right. So, we hold it equally clear that the assignment of dower by John S. Nye, the assignee of the mortgages, is not valid and binding on the plaintiff. The right of dower being released by the said Dulcena, she clearly has no right of dower, against the plaintiff, unless she will contribute her portion towards the redemption of the mortgages. If she declines so to do, the plaintiff has a right to redeem, on paying the two mortgages, deducting the rents and profits, and will be entitled to an assignment of the mortgages, according to the principles laid down in Gibson v. Crehore, 5 Pick. 146.

Referred to a master, to take an account.